Citation Nr: 1217694	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  05-05 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than March 9, 2005, for the grant of service connection for sciatica of the right leg.  


REPRESENTATION

Appellant represented by:	Carolyn Kerr, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The Veteran had active service from January 1974 to April 1975.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Cleveland, Ohio, which granted service connection for sciatica of the right leg and a 10 percent disability evaluation, with an effective date of March 9, 2005.  

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge in December 2007.  A transcript of the hearing is of record.  

In March 2008, the Board remanded this matter for further development.  

In a March 2010 decision, the Board denied an evaluation in excess of 10 percent for sciatica of the right leg and also denied an effective date earlier than March 9, 2005, for the grant of service connection for right leg sciatica.  Thereafter, the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).

In a June 2011 decision, the Court affirmed the assignment of the initial 10 percent disability evaluation for the right leg sciatica.  The Court vacated that portion of the decision denying an effective date earlier than March 9, 2005, for the grant of service connection for right leg sciatica and remanded that portion for further proceedings consistent with the Court's decision.  

The matter is now ready for appellate review.  



FINDING OF FACT

The Veteran filed his original claim, formal or informal, seeking service connection for right leg sciatica on July 8, 2004.  


CONCLUSION OF LAW

An effective date of July 8, 2004, and no earlier, for the grant of service connection for sciatica of the right leg is warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.400 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board is granting in full the benefit sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Generally, under applicable criteria, the effective date of an award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an award based on an original claim for benefits shall not be earlier than the date of receipt of application therefrom.  In addition, 38 U.S.C.A. § 5101(a) provides in relevant part: A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual.  Both of the statutes clearly establish that an application must be filed.  Pertinent law and regulation also provide that the effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  38 C.F.R. § 3.155 has the important function of making clear that there is no set form that an informal written claim must take.  All that is required is that the communication indicate an intent to apply for one or more benefits under the laws administered by the Department, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  It is not a means of reconciling actual conflict or a contradiction in the evidence; the claimant is required to submit evidence sufficient to justify a belief in a fair and impartial mind that the claim is well grounded.  Mere suspicion or doubt as to the truth of any statements submitted, as distinguished from impeachment or contradiction by evidence or known facts, is not justifiable basis for denying the application of the reasonable doubt doctrine if the entire, complete record otherwise warrants invoking this doctrine.  The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident allegedly arose under combat or similarly strenuous conditions, and is consistent with the probable results of such known hardships.  38 C.F.R. § 3.102.

A review of the record reveals that the Veteran requested service connection for numbness in his right leg as secondary to his service-connected lumbar spine condition (back disability) in a statement in support of claim received July 8, 2004.  

Treatment records associated with the claim folder reveal that at the time of a March 2004 VA outpatient visit, the Veteran reported having chronic back pain.  Physical examination performed at that time revealed the Veteran was in no acute distress.  Negative straight leg raising was reported as was negative Patrick's testing.  The examiner made a specific finding of no sciatic notch tenderness.  Motor, sensory, and reflexes were reactive and equal.  The Veteran was able to walk on his toes and heels.  

At the time of an April 2004 VA examination, the Veteran did not report any neurological problems.  Physical examination revealed negative straight leg testing.  The Veteran was able to heel and toe walk without difficulty.  Deep tendon reflexes were 2/2 at the patellar and Achilles.  

At the time of a May 2004 VA outpatient visit, neurological examination was reported as grossly normal, providing more evidence against this claim.  

At the time of a June 14, 2004, visit, the Veteran reported having right-sided low back pain without radiation.  He also noted having tingling in the lower extremities, right greater than left, medial thigh to anterior shin.  The Veteran stated that the tingling was intermittent and could occur in any position, sometimes alleviated with walking.  

Physical examination performed at that time revealed the bilateral deep tendon lower extremity reflexes were +1 and symmetric and that sensation was intact.  Straight leg raising was negative, bilaterally.  Muscle strength was +5/5 and symmetric.  

At the time of a July 30, 2004 outpatient visit, the Veteran reported that he continued to have low back pain with bilateral posterior thigh radicular pain with prolonged standing that was alleviated by rest.  There was no saddle anesthesia present.  Physical examination performed at that time revealed the bilateral deep tendon reflexes were +2 and symmetric.  Sensation was noted to be intact.  However, straight leg raising testing was noted to be positive, bilaterally.  

At the time of an August 2004 VA examination, the Veteran reported that his back pain had become progressively worse in nature.  Physical examination revealed tenderness and soreness to palpation across the lumbar spine and pain throughput range of motion.  The Veteran had pain when raising on his toes and heels.  The examiner indicated that there were no sciatic irritation signs on examination.  

In an August 2004 statement, the Veteran reported that his legs had been getting numb for the past five years, mainly the right leg.  He stated that his August 2004 VA examination lasted only a short period of time.  

In an August 2004 letter, the Veteran's wife indicated that she had personally witnessed the stress associated with the Veteran's back discomfort.  She stated that the pain was so great that it radiated down into his hips and legs.  She reported that he wore a back brace most of the time.  

A September 2004 MRI of the lumbar spine revealed spondylosis at the L5 level; spondylolisthesis at the L5-S1 level; significant stenosis of the thecal sac at the L4 level; mild bony canal stenosis at the L4-5 level and L3-4 level; and severe bilateral L5-S1 neural foramen narrowing as well as narrowing of the neural foramen at the L4-5 level, moderate on the right and mild on the left.  

As noted above, the RO, in an April 2006 rating decision, granted service connection for sciatica of the right leg and assigned a 10 percent disability evaluation effective March 9, 2005.  

In a July 2006 statement in support of claim, the Veteran indicated that it was his belief that the medical evidence of record demonstrated that service connection for sciatica should have been granted effective July 8, 2004, the date of his request for service connection.  

At the time of his November 2007 hearing, the Veteran reported that he started receiving treatment for his back in March 2004.  He indicated that he filed a claim for sciatica in July 2004.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that an effective date of July 8, 2004, is warranted for the grant of service connection for right leg sciatica, the date on which his initial claim seeking service connection was received.  No earlier claim, formal or informal, is shown in the record.  Moreover, the evidence of record does not contain any earlier objective medical findings which may be attributable to sciatica.  

Specific reference is made to the April 2004 VA examination, at which time the Veteran did not report any neurological problems.  Moreover, physical examination revealed negative straight leg testing, with deep tendon reflexes noted as 2/2 at the patellar and Achilles.  Furthermore, at the time of a May 2004 outpatient visit, neurological examination was reported to be grossly normal.  

The Board notes that the Veteran has indicated that he should be assigned an effective date of July 8, 2004, as this is the date on which his claim was received and that the evidence of record, including his statements, provides sufficient evidence in order to grant this date.  As the Board is granting service connection effective this date, a complete grant of benefits sought on appeal has been awarded.



ORDER

An effective date of July 8, 2004, for the grant of service connection of right leg sciatica, and no earlier, is granted.  


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


